Title: To James Madison from Thomas Richardson, 2 April 1804
From: Richardson, Thomas
To: Madison, James


Letter not found. 2 April 1804. Acknowledged in Brent to Richardson, 6 Apr. 1804 (DNA: RG 59, DL, vol. 14), as a request for passports for himself and his servant, “a French Negro Boy.” Brent informed Richardson that he would have to send a letter containing proof of citizenship for a passport to be issued, noting that “A letter from any respectable Individual of Philadelphia” would suffice.
